Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka, US PGPUB 2017/0214895 in view of Paek, US PGPUB 2006/0012616.

As to claim 1, Fujioka discloses a method for controlling a display apparatus, the method comprising; displaying, in a first mode, a first image based on received image data having first resolution on a display surface at a first display size corresponding to the first resolution (e.g. communication unit 180, fig. 3; wherein the communication unit 180 is a communication interface configured to transmit/receive a control signal, still image data, video image data, and the like to/from the projector),
displaying, in a second mode, a second image based on the image data converted to second resolution smaller than the first resolution on the display surface at a second display size corresponding to the second resolution (e.g. displaying image A1 with 960x540 resolution, fig. 6; wherein the mode is Lone Projection PinP mode of fig. 9), 
converting, when the display apparatus accepts the operation of increasing the second display size in the second mode, the first resolution of the image data to third resolution corresponding to the operation (e.g. the resolution of the combined images A and B converted back to 1920x1080, fig. 6). 
Fujioka does not specifically disclose display, a third image based on the image data having the third resolution on the display surface.
However, in the same endeavor, Paek discloses display, a third image based on the image data having the third resolution on the display surface ([0042] the scaler 182 receives a signal from the MPEG decoder 181 and processes the received signal based on the scaling factor value received from the control unit 150, so that a low-resolution image is displayed in a small size on the screen and a high-resolution image is displayed in a full screen).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Fujioka to further include Paek’s digital processing unit to adjust a screen size to appropriate display resolution with intention of displaying a quality image.

As to claim 6, Fujioka discloses a display apparatus comprising: an input interface that receives image data having first resolution (e.g. communication unit 180, fig. 3; wherein the communication unit 180 is a communication interface configured to transmit/receive a control signal, still image data, video image data, and the like to/from the projector); 
an operation key or a remote control signal receiver that accepts an operation (e.g. operation unit 120, fig. 3; wherein the operation unit 120 may be a signal reception unit for receiving a signal from a remote control unit, for example, and may transmit a predetermined instruction signal to the CPU 110 based on the received signal); and 
processors (image processing unit 140) programed to: display, in a first mode, a first image based on the image data at a first display size corresponding to the first resolution on a display surface (e.g. displaying image A1 with 1920x1080 resolution, fig. 6; wherein the mode is Lone Projection PoutP mode of fig. 9); 
display, in a second mode, a second image based on the image data converted to second resolution smaller than the first resolution at a second display size corresponding to second resolution, on the display surface (e.g. displaying image A1 with 960x540 resolution, fig. 6; wherein the mode is Lone Projection PinP mode of fig. 9); 
convert, when the operation key or the remote control signal receiver accepts the operation of increasing the second display size in the second mode, the first resolution of the image data to third resolution corresponding to the operation (e.g. the resolution of the combined images A and B converted back to 1920x1080, fig. 6). 
Fujioka does not specifically disclose display, a third image based on the image data having the third resolution on the display surface.
However, in the same endeavor, Paek discloses display, a third image based on the image data having the third resolution on the display surface ([0042] the scaler 182 receives a signal from the MPEG decoder 181 and processes the received signal based on the scaling factor value received from the control unit 150, so that a low-resolution image is displayed in a small size on the screen and a high-resolution image is displayed in a full screen).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Fujioka to further include Paek’s digital processing unit to adjust a screen size to appropriate display resolution with intention of displaying a quality image.

As to claim 2, the combination of Fujioka and Paek discloses the method for controlling a display apparatus according to claim 1. The combination further discloses updating the second image based on the image data having the second resolution in the second mode, and changing an update frequency of the second image in accordance with the second display size (Paek, [0010] The CPU 9 functions as a frequency determining unit 9a for determining a frequency of a synchronization signal (SYNC) provided by the PC 1, and a resolution determining unit 9b for determining resolution based on the synchronization signal (SYNC)).

As to claim 3, the combination of Fujioka and Paek discloses the method for controlling a display apparatus according to claim 1. The combination further discloses generating, when the display apparatus receives first image data supplied from a first image supplier and second image data supplied from a second image supplier in the second mode, a third image data based on the first image data and a fourth image data based on the second image data, and displaying a fourth image based on the third image data and a fifth image based on the fourth image data on the display surface (Fujioka, [0063] the multiple projection unit 141 provides image data corresponding to the blending region, which is a part of the first image region projected by the projector 100 illustrated in FIG. 1 overlapping with the second image region projected by the projector 200, with the brightness adjustment processing with use of a correction coefficient illustrated by the curve in FIG. 4).

As to claim 4, the combination of Fujioka and Paek discloses the method for controlling a display apparatus according to claim 3. The combination further discloses updating, when the display apparatus accepts the operation of selecting the fourth image, a priority of the fourth image to be higher than a priority of the fifth image, converting resolution of the fourth image data to be higher than resolution of the fifth image data, processing the fourth image data based on an update frequency of the fourth image which is higher than an update frequency of the fifth image, and processing the fifth image data based on the update frequency of the fifth image (Paek, [0010] The CPU 9 functions as a frequency determining unit 9a for determining a frequency of a synchronization signal (SYNC) provided by the PC 1, and a resolution determining unit 9b for determining resolution based on the synchronization signal (SYNC)).

As to claim 5, the combination of Fujioka and Paek discloses the method for controlling a display apparatus according to claim 1. The combination further discloses when the receipt of the image data is stopped in the second mode, the display of the second image on the display surface is stopped, and when the supply of the image data is resumed within a period set in advance after the receipt of the image data is stopped, the second image is displayed again in a position of the second image at the time of stoppage of the display of the second image (Fujioka, [0077] meanwhile, although a case in which the display mode is selected by the user is described in the present embodiment, the display mode when the power supply is turned on may be a display mode when a previous projection operation is terminated, or any of the aforementioned display modes may be a default display mode).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
8/12/2022